         Case 2:18-cv-04293-KSM Document 21 Filed 01/28/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,                                  CIVIL ACTION

        Plaintiff,
                                                            NO. 18-4293-KSM
        v.

 CAMCO MANAGEMENT, INC., et al.,

        Interpleader Defendants.


                                            ORDER

       AND NOW, this 28th day of January, 2021, upon consideration of Plaintiff’s Affidavit of

Service (Doc. No. 19), and for the reasons discussed in the accompanying memorandum, it is

ORDERED that Plaintiff SERVE Interpleader-Defendant KWS Entertainment LLC on or

before March 19, 2021, in accordance with Federal Rule of Civil Procedures 4(h) and file the

appropriate proof of service within fourteen days of service.

IT IS SO ORDERED.

                                                     /s/ Karen Spencer Marston
                                                     _____________________________
                                                     KAREN SPENCER MARSTON, J.
